Order filed, April 6, 2012.




                                              In The

                        Fourteenth Court of Appeals
                                          ____________

                                      NO. 14-12-00047-CR
                                        ____________

                       EDGAR SALVADOR RODRIGUEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee


                           On Appeal from the 239th District Court
                                  Brazoria County, Texas
                                Trial Court Cause No. 65023


                                            ORDER
       The reporter’s record in this case was due March 01, 2012, 2012. See Tex. R. App. P.
35.1. On March 9, 2012, this court granted Ida Salinas's motion for extension of time to file
record on or before April 2, 2012. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

       We order Ida Salinas, the official court reporter, to file the record in this appeal within
30 days of the date of this order. No further extension will be entertained absent exceptional
circumstances. If Ida Salinas does not timely file the record as ordered, we will issue a show
cause order directing the court reporter to appear before this court on a date certain to show
cause why the reporter should not be held in contempt for failing to file the record as ordered.
Contempt of court is punishable by a fine and/or confinement in jail.



                                         PER CURIAM